PER CURIAM.
Pursuant to the mandate of the Supreme Court of Florida issued in this cause on September 11, 1997, the opinion of this court filed January 19, 1996, Kipp v. State, 668 So.2d 214 (Fla. 2d DCA 1996), is withdrawn. In accord with the Supreme Court’s opinion, we have reviewed the record and determined that Kipp’s invocation of his right to remain silent was equivocal. Thus, under State v. Owen, 696 So.2d 715 (Fla.1997), the police were not required to seek clarification or cease interrogation. The trial court did not err in denying Kipp’s motion to suppress the statements he made to police while incarcerated in Georgia.
We affirm the convictions and sentence.
PARKER, C.J., and DANAHY and FULMER, JJ., concur.